OPINION AND ORDER
ALFRED P. MURRAH, Chairman.
This cause came on for consideration on August 8, 1968, pursuant to Panel order on the Motion of TECHNO-GRAPH, INC. to transfer all pending and related actions listed in the appended Schedule A* to the Northern District of Illinois for purposes of pretrial discovery under Section 1407, Title 28, United States Code.
It appears that on the 8th day of August, 1968, the Honorable Peirson M. Hall of the Central District of California, before whom all cases listed in the schedule as pending in the Central District of California, entered an order dismissing all such pending cases except Nos. 66-1991, Cohu Electronics, Inc. and No. 62-1656 — Hoffman Electronics Corp., and that these latter cases are now being actively litigated.
From argument of counsel and a consideration of all of the submitted facts and circumstances, the Panel is of the opinion that no useful purpose contemplated by Section 1407 would be served by the transfer of any of the pending cases to any other district.
It is therefore ordered that the motion to transfer the cases to the Northern District of Illinois be denied.
It is further ordered that a copy of this Order be filed with the Clerks of the district courts in which all such cases are now pending.
*1035APPENDIX
Schedule A
Action pending in the United States District Court for the Northern District of California at San Francisco
Defendant Docket Number
Systron-Donner Corporation 41242
Actions pending in the United States District Court for the Northern District of Illinois at Chicago
Defendant Docket Number
Methode Electronics, Inc. 67 C 1761
Automatic Electric Company 63 C 36
Webcor Electronics Incorporated 63 C 111
Croname, Incorporated 63 C 142
Actions pending in the United States District Court for the District of Maryland at Baltimore
Defendant Docket Number
Martin-Marietta Corporation 13358
Westinghouse Electric Corporation 14084
International Telephone & Telegraph Corporation McDonnell Aircraft Corporation 14299 14374
Actions pending in the United States District Court for the Southern and/or Central Districts of California at Los Angeles
Defendant Docket Number
Packard Bell Electronics Corp., et al. 62-1256 — PH
Hoffman Electronics Corp. 62- 1656 — PH
Beckman Instruments, Inc. 63- 14 — PH
Lockheed Aircraft Corp. 63-48-PH
Electronic Specialty Co. 63-76-PH
Northrop Corporation 63-85-PH
Bureau of Engraving, Inc., et al. 63-86-PH
Electronic Engineering Co. of California 63-108-PH
Consolidated Systems Corp. 63-109-PH
Cohu Electronics, Inc. 66-1991-PH
(2829-SD-K)
The Ryan Aeronautical Corp. 66-1992-PH
(2836-SD-K)
Non-Linear Systems, Inc. 66-1993-PH (2837-SD-K)
Cubic Corp. 66-1994-PH
(2839-SD — K)
Electralab Electronics Corp. 66-1995-PH
(2840-SD — K)
Weston Instruments, Inc. (Substituted for 66-1996-PH
Schlumberger Technology Corp.) (2844-SD-K)

 See Appendix.